PRESIDING JUSTICE CHAPMAN, dissenting: I dissent for reasons which I will discuss. The majority concludes that allegations as to the design of Dillinger Road are not included in plaintiff’s complaint. The majority’s summary dismissal of a liberal reading of the word “construction” as equalling “design” is erroneous. Glenn Staley related four specific items which he believes constitute deficiencies in the design, and not the maintenance, of Dillinger Road. Construing the pleadings, depositions, and affidavits most strictly against the movant and liberally in favor of the opponent (Purtill v. Hess (1986), 111 Ill. 2d at 240, 489 N.E.2d at 871), I find that the word “construction” could include “design.” I also disagree that Myschelle Burton’s affidavit creates a factual dispute by contradicting a previously made unequivocal judicial admission sufficient to preclude an examination of her affidavit testimony. Burton testified at her deposition that she had no recollection of what happened after she turned to avoid the oncoming car. In her affidavit, Burton testified as to what she recalls happened before she landed in the ditch. I do not find Burton’s deposition testimony to be so clear and unequivocal as to preclude the admission of her affidavit testimony. I further disagree with the majority’s conclusion that the evidence before the trial court does not correspond to the allegations of the complaint. Evidence was presented that the shoulder is small or nonexistent. Staley testified that for the most part the shoulder width is one foot, a deficiency in design. Myschelle Burton testified that at the curve in Dillinger Road there is no shoulder. In my view, the summary judgment was improperly granted, and I would reverse. Therefore, I respectfully dissent.